The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of having unlawful possession of three half-pints of whisky, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of thirty days. *Page 359 
The evidence of the state was that two deputy sheriffs searched the pool hall of the defendant under a search warrant and found three one-half pints of whisky. The state introduced no other proof to show the intent of the defendant. The possession of three one-half pints of whisky by the defendant was not sufficient evidence to make a prima facie case. The proof must either show possession in excess of one quart or there must be other competent testimony showing the intent of the defendant to violate the Prohibitory Liquor Law (Comp. St. 1921, §§ 6982-7039, as amended) through such possession.
The evidence being insufficient to support the verdict of the jury, the cause is reversed.